IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LORYAN KOHNWAY, Civil No. 3:18-cv-1089
Petitioner . (Judge Mariani)
V.
WARDEN CLAIR DOLL,
Respondent
ORDER
AND NOW, this > ‘day of August, 2019, upon consideration of the petition for

 

writ of habeas corpus, and for the reasons set forth in the Court's Memorandum of the same
date, IT IS HEREBY ORDERED THAT:
1. The petition for writ of habeas corpus, (Doc. 1), is DISMISSED as moot.

2. The Clerk of Court is directed to CLOSE this case.

    

Robert D. Mariani
United States District Judge
